Citation Nr: 0929481	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-26 064	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left foot disability, including Morton's 
metatarsalgia of the left foot; mild dislocation of the fifth 
metarsal-cuboid joint.

2.  Entitlement to a disability rating in excess of 10 
percent for a low back strain.  

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service, including with the Navy 
from May 1991 until June 1996 and with the Army from May 2004 
until November 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision, in 
regards to the claim for service connection for major 
depression, and from a January 2008 rating decision, in 
regards to the claims for increased ratings for a left foot 
disability and low back strain.  These rating decisions were 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The August 2004 rating decision also included claims for 
service connection for a right hand disorder and a left, 
forearm scar and a claim for a 10 percent evaluation based 
upon multiple, noncompensable, service-connected 
disabilities.  Service connection was granted for the service 
connection claims, with noncompensable evaluations, and the 
claim for a 10 percent evaluation for multiple, 
noncompensable disabilities was denied.  No Notice of 
Disagreement was filed in regards to the 10 percent for 
multiple, noncompensable disabilities claim.  Additionally, 
no Substantive Appeal was filed in regards to the right hand 
disability and left, forearm scar claims.  These claims are 
thus not before the Board.

Furthermore, the January 2008 rating decision also included a 
grant of service connection for post-traumatic stress 
disorder (PTSD), with a 30 percent evaluation, and a 
continuation of a noncompensable evaluation for the Veteran's 
service-connected left knee patellar strain.  No Notice of 
Disagreement was filed in regards to either of those claims; 
they are not currently before the Board.



FINDINGS OF FACT

1.	The Veteran in this case served on active duty, 
including from May 1991 until June 1996 and May 2004 until 
November 2005.  

2.	On July 20, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, New 
Orleans, Louisiana, that the appellant died in January 2009.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


